Vookhies, J.
The defendant is appellant from a judgment rendered against him on a promissory note. The general issue is the only defence set up by him.
There is no assignment of errors on the face of the record, and we have not been able to discover any other grounds for the appeal than that for delay.
The appellee prays that the judgment be affirmed, with damages, on the ground that the appeal is frivolous. Under the provisions of Article 907 of the Code of Practice, we think his prayer should be allowed.
It is, therefore, decreed that the judgment of the District Court be affirmed, with five per cent, damages on the sum of eighteen hundred and seventy three dollars and sixty cents, amount of the note sued upon, to wit: ninety-three dollars and sixty-five cents, and costs of suit in both Courts.